 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   TERRY KERR et al.                     )
                                           )
 8                Plaintiffs,              )
                                           )                      3:17-cv-00012-RCJ-VPC
                                           )
 9         vs.
                                           )
                                           )                               ORDER
10   U.S. BANK, N.A. et al.,               )
                                           )
11                Defendants.              )
                                           )
12

13          This case arises out of a residential foreclosure. The Court denied Plaintiffs’ motion for

14   default judgment and granted a motion to dismiss both because Plaintiffs had failed to state a

15   claim and because Judge Du had dismissed a previous action based on the same claims.

16   Plaintiffs asked the Court to reconsider and to stay an order of the Sparks Justice Court. The

17   Court denied the motions. The Court of Appeals affirmed, and the mandate has issued.

18   Defendant U.S. Bank, N.A. has now asked the Court to expunge the lis pendens against the

19   property. No party has timely objected.

20   ///

21   ///

22   ///

23   ///

24

                                                   1 of 2
 1                                         CONCLUSION

 2          IT IS HEREBY ORDERED that the Motion to Expunge Lis Pendens (ECF No. 43) is

 3   GRANTED, and the lis pendens, Document No. 4669343, APN No. 089-344-02, Jan. 10, 2017,

 4   Washoe County Recorder, is EXPUNGED.

 5          IT IS SO ORDERED.

 6   DATED:
     Dated thisThis
                27th7day
                     th day of November, 2018.
                          of September, 2018.

 7                                               _____________________________________
                                                           ROBERT C. JONES
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2 of 2
